Citation Nr: 1430798	
Decision Date: 07/09/14    Archive Date: 07/15/14

DOCKET NO.  12-23 016	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for hypertension, to include as secondary to service-connected diabetes mellitus type II.

2.  Entitlement to service connection for left ventricular hypertrophy, claimed as chest pain, to include as secondary to hypertension.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Jonathan Tracy, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1968 to February 1970.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from November 2011 and May 2012 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.

The Veteran testified before the undersigned Veterans Law Judge in December 2013.  A transcript of this proceeding is associated with the Virtual VA claims file.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran contends that his hypertension is caused by, or aggravated by, his service-connected diabetes mellitus.  He also contends that his left ventricular hypertrophy is caused by, or aggravated by, his hypertension.

A VA contracted examination report from August 2011 is of record.  The examiner confirmed diagnoses of hypertension and chest pain.  However, the examiner's opinion is not adequate.  The examiner opined that it "is not known whether the hypertension is due to the diabetes, as the [Veteran] states they were both diagnosed at the same time."  The opinion did not adequately address whether the Veteran's diabetes aggravates his hypertension; when each condition was diagnosed is not dispositive on that question.  

The findings regarding chest pain also need clarification.  The examiner noted the Veteran has a heart problem and the diagnosis is chest pain.  The examiner further noted that the heart condition is a complication of diabetes because it is due to "macro vascular complications related to diabetes."  In denying service connection, the RO noted that the VA examination showed a diagnosis of left ventricular hypertrophy which is "not a disease in itself."  That statement seems inconsistent with the examiner's reference to "vascular complications."  The nature of the Veteran's heart condition should be clarified on remand.  

Accordingly, the case is REMANDED for the following action:

1.  Forward the claims folder to an appropriate physician to obtain a medical opinions as to the current nature and likely etiology of the Veteran's hypertension and any diagnosed heart condition, to include left ventricular hypertrophy, claimed as chest pain.

Based on the review of the record, the examiner is asked to address the following questions:

(a)  Is it at least as likely as not (probability of at least 50 percent) that any currently diagnosed hypertension was incurred in or aggravated by the Veteran's active service?

(b)  If (a) is answered no, is it at least as likely as not (probability of at least 50 percent) that any currently diagnosed hypertension is proximately due to (caused by) any service-connected disability, including Type II diabetes mellitus?

(c)  If (b) is answered no, is it at least as likely as not (probability of at least 50 percent) that any currently diagnosed hypertension has been aggravated by any service-connected disability, including Type II diabetes mellitus?

The examiner is informed that aggravation is defined for legal purposes as a chronic worsening of the underlying condition versus a temporary flare-up of symptoms, beyond its natural progression.  If aggravation is present, the clinician should indicate, to the extent possible, the approximate level of hypertension (i.e., a baseline) before the onset of the aggravation.

(d)  Identify all heart-related diagnoses.  

(e)  Is it at least as likely as not (probability of at least 50 percent) that any currently diagnosed heart condition, to include left ventricular hypertrophy (claimed as chest pain) was incurred in or aggravated by the Veteran's active service?

(f)  If (e) is answered no, is it at least as likely as not (probability of at least 50 percent) that any currently diagnosed heart condition, to include left ventricular hypertrophy (claimed as chest pain) is proximately due to (caused by) any service-connected disability or hypertension?

(g)  If (f) is answered no, is it at least as likely as not (probability of at least 50 percent) that any currently diagnosed heart condition, to include left ventricular hypertrophy (claimed as chest pain) has been aggravated by any service-connected disability or hypertension?

If aggravation is present, the clinician should indicate, to the extent possible, the approximate level of ventricular hypertrophy (claimed as chest pain) (i.e., a baseline) before the onset of the aggravation.

The examiner must provide reasons for each opinion given.

If the examiner determines that an opinion cannot be provided without an examination, the Veteran should be scheduled for an examination.  If the examiner cannot provide an opinion without resort to speculation, the examiner should provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be made.  

2.  Then, readjudicate the claim on appeal.  If the benefit sought on appeal is not fully granted, issue a supplemental statement of the case before returning to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matters  the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



